ANSTEAD, Judge,
specially concurring.
I concur in the affirmance of appellant’s conviction because I believe that is a correct result under the prevailing law. The appellant has presented an interesting point, however. He contends, with some logic, that he never really had dominion and control over the drugs in question, because the drugs were owned and produced by the police, and the police never intended to let him leave the car with the drugs. Indeed, armed police officers had *1250the car, the drags, and appellant within their “control” at all times. In reality, the appellant was guilty of purchasing illegal drags, an offense I believe the legislature contemplated under the trafficking statute despite the lack of the word “purchase” in the statute. Ordinarily, a purchaser takes “possession” of the drugs he pays for and that “possession” is sufficient, in my view, to constitute a violation of the trafficking statute. It is that possession that appellant, the purchaser, had here when he was arrested.